NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LINO PALAPA-CABRERRA,                           No.    16-70050

                Petitioner,                     Agency No. A205-716-864

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Lino Palapa-Cabrerra, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ decision dismissing his appeal from an

immigration judge’s order denying cancellation of removal and denying his motion

for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Carrillo v. Holder, 781 F.3d 1155, 1157 (9th Cir. 2015). We

review for abuse of discretion the denial of a continuance. Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency correctly concluded that Palapa-Cabrerra was ineligible for

cancellation of removal, where the record established that he had been convicted of

domestic violence under California Penal Code (“CPC”) § 273.5(a). See 8 U.S.C.

§ 1229b(b)(1)(C) (to qualify for cancellation of removal, an alien cannot have been

convicted of an offense under 8 U.S.C. § 1227(a)(2)); 8 U.S.C. § 1227(a)(2)(E)(i)

(crimes of domestic violence are disqualifying); Carrillo, 781 F.3d at 1159 (CPC

§ 273.5(a) is a categorical crime of domestic violence). We reject Palapa-

Cabrerra’s contention that Morales-Garcia v. Holder, 567 F.3d 1058 (9th Cir.

2009), controls the result of his case. To the extent Palapa-Cabrerra contends the

court should overrule Carrillo, this panel lacks authority to do so. See De Mercado

v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2008) (a three-judge panel lacks authority

to overrule prior precedent).

      The agency did not abuse its discretion in denying Palapa-Cabrerra’s request

for a continuance to determine whether to seek voluntary departure, where he was

given four and a half months to prepare and file any and all applications for relief.

See Ahmed, 569 F.3d at 1012 (listing factors to consider when reviewing the denial

of a continuance, including the reasonableness of the petitioner’s conduct).

      PETITION FOR REVIEW DENIED.

                                          2                                    16-70050